DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/03/2022 has been entered.

Claim Status
	Claims 61-97 and 101-119 are pending. Claims 61, 69, and 101-103 were amended, and claim 119 newly added in the Reply filed 5/19/2022 which was entered in the RCE filed 6/3/2022.  Claims 63-67, 69-70, 75-76, 80-82, 84, 87-89, 93-95, 101-106, 108, 110-111, 113-114, and 117-119 are withdrawn.  Claims 61-62, 68, 71-74, 77-79, 83, 85-86, 90-92, 96-97, 107, 109, 112, and 115-116 are presently considered.

Election/Restrictions
Applicant's election with traverse of the originally elected species as described in Example 1b (in the reply filed on 10/01/2020 was previously acknowledged, and the requirement was deemed proper for reasons of record and was previously made Final.  
The originally elected species, as identified in the Action mailed 12/15/2020 at pages 2-5, was previously deemed free of the prior art for reasons of record (see, e.g., Non-Final mailed 12/15/2020 at pages 2-5).  Per MPEP § 803.02(III)(A), 
If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species…
Note that where a claim reads on multiple species, only one species needs to be taught or suggested by the prior art in order for the claim to be anticipated or rendered obvious (see, .e.g., MPEP § 803.02(III)(A)).  Accordingly, per MPEP § 803.02(III)(A), Examination was previously extended to the non-elected species in the Action mailed 12/15/2020, which was deemed anticipated and/or obvious in view of the prior art.  
Previously, per MPEP § 803.02(III)(A), Examination had proceeded to a non-elected species, namely an obvious variant of Example 5 of US 2008/0207879 A1 (Artur et al.; Aug. 28, 2008), wherein the equilibration buffer of Example 5 is modified to contain 7-10 mM EDTA.  This non-elected species rendered the previous claims obvious and is understood to continue reading upon the amended claim scope for reasons set forth below. 
Regarding newly added claim 119, Example 5 of US 2008/0207879 A1 (Artur et al.; Aug. 28, 2008) contains a “wash” fluid comprising 220 mM NaCl.  Therefore, claim 119 is understood not to read upon the non-elected species presently under consideration.  Amended claims 69 and 101-103 have been amended to recite ranges not encompassed by the non-elected species presently under consideration (see claim interpretation below).
Accordingly, claims 63-67, 69-70, 75-76, 80-82, 84, 87-89, 93-95, 101-106, 108, 110-111, 113-114, and 117-119 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to presently unexamined nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement applicable to the originally filed claims in the reply filed on 10/01/2020.
	Accordingly, claims 61-62, 68, 71-74, 77-79, 83, 85-86, 90-92, 96-97, 107, 109, 112, and 115-116 are presently considered.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Amended, independent claim 61 is representative of the newly pending claim scope.  Amended claim 61 is directed to a process, and presently recites (amendments filed 10/19/2021 and entered 11/03/2021 are shown as well as amendments filed 12/15/2021):
61. (Currently Amended) A process for the purification of a polypeptide, comprising:
providing a positively charged, anion-exchange chromatography matrix;

providing a negatively charged chemical compound having the ability to complex metal ions;

adding to the matrix a Vitamin K-dependent polypeptide to be purified;

adding the chemical compound at a concentration of  greater than 10 mM to the matrix by one or more of the following steps, such that the chemical compound and the Vitamin K-dependent polypeptide compete for binding to the matrix:
(a) adding an equilibration fluid comprising the chemical compound to the matrix before the Vitamin K-dependent polypeptide is added to the matrix, such that at least part of the chemical compound binds to the matrix, and/or
(b) adding a loading fluid comprising the chemical compound and the Vitamin K dependent polypeptide to the matrix, such that at least part of the chemical compound and at least part of the Vitamin K-dependent polypeptide compete for binding to the matrix, and/or
(c) after the Vitamin K-dependent polypeptide is added and bound to the matrix, adding one or more washing fluids comprising the chemical compound to the matrix to wash the matrix, such that the chemical compound and the Vitamin K-dependent polypeptide continue to bind to the matrix, wherein the washing fluid has a pH and a conductivity to elute one or more impurities from the matrix while the matrix retains the Vitamin K-dependent polypeptide; and

eluting the Vitamin K-dependent polypeptide from the matrix using an elution fluid to form an eluate comprising one or more impurities, wherein the elution fluid has a pH and a conductivity to elute the Vitamin K-dependent polypeptide from the matrix;

thereby providing an increased ratio of the Vitamin K-dependent polypeptide to the one or more impurities in the eluate as compared to the same process where the chemical compound is not added to the matrix.
The applicable claim interpretation is provided below.
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
	The genus of “vitamin K-dependent” polypeptides and proteins was described in the Claim Interpretation Section of the Action mailed 12/15/2020, which is incorporated herein (see, e.g., Action mailed 12/15/2020 at page 8, identifying a non-exhaustive list of eleven subgenera of such proteins).  For purposes of the present examination, it is understood that Factor IX polypeptides are a type of “vitamin K-dependent” polypeptide (see, e.g., Spec. filed 6/28/2019 at 33 at lines 29-31; see also, claims 107, 109, and 112).
	The genus of “chemical compound[s] having the ability to complex metal ions” was described in the Claim Interpretation Section of the Action mailed 12/15/2020, which is incorporated herein (see, e.g., Action mailed 12/15/2020 at pages 8-9, identifying a non-exhaustive list of 48 species of such chemical compounds).  The phrase “chemical compound[s] having the ability to complex metal ions” is understood to read upon at least upon at least EDTA and EGTA (see instant claim 96).
	Amended claim 61 recites the requirement 
...adding the chemical compound at a concentration of  greater than 10 mM to the matrix by one or more of the following steps...
Accordingly, the phrase “one or more” is understood to mean that the chemical compound may be present in steps (a), (b), (c), (a) and (b), (a) and (c), (b) and (c), or all three.  Here, the non-elected species is understood to read upon at least methods wherein the chemical compound is present in only the equilibration fluid (i.e., step (a)).
	Amended claim 61 contains the following phrases:
....such that the chemical compound and the Vitamin K-dependent polypeptide compete for binding to the matrix...
..... such that at least part of the chemical compound binds to the matrix....
.... such that at least part of the chemical compound and at least part of the Vitamin K-dependent polypeptide compete for binding to the matrix....
..... such that the chemical compound and the Vitamin K-dependent polypeptide continue to bind to the matrix......
..... thereby providing an increased ratio of the Vitamin K-dependent polypeptide to the one or more impurities in the eluate as compared to the same process where the chemical compound is not added to the matrix.
Each of these phrases is understood to be a recitation of an intended or expected result fully satisfied by the performance of the positively recited method steps set forth at newly added claim 61 (see, e.g., MPEP § 2111.04(I), noting that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’").  This is reasonable, because no structure/function limitations commensurate in scope with such phrases appear in the originally filed disclosure, and therefore such phrases are not reasonably interpreted as functional limitations, but instead as “whereby” clauses (see, e.g., MPEP § 2111.04(I)).
	Claim 61 was amended following the Final mailed 6/18/2021 to include the phrase:
....providing a positively charged, anion-exchange chromatography matrix;
As noted in the prior action, the matrix is reasonably inferred to be an “anion-exchange chromatography matrix”, which is reasonably inferred to have a solid phase support matrix that is positively charged (see, e.g., Spec. filed 6/28/2019 at 4 at lines 19-22, 18 at lines 21-30).  Therefore, the amendment does not further limit the claim scope because anion-exchange chromatography is understood to utilize a positively charged matrix to capture negatively charged molecules of interest.  Therefore, the phrase makes explicit that an AXC matrix is positive.
	Claim 61 was amended following the Final mailed 6/18/2021 to include the phrase:
providing a negatively charged chemical compound having the ability to complex metal ions;...
This phrase is understood to read upon and encompass at least EDTA and EGTA as previously examined (see instant claim 96).
	Claim 68 recites the following:
68. (Previously Presented) The process of claim 61, wherein binding of the chemical compound to the matrix reduces binding of impurities to the matrix more than binding of the Vitamin K dependent polypeptide to the matrix.
This claim is reasonably inferred to be a recitation of an intended or expected result fully satisfied by the performance of the positively recited method steps set forth at newly added claim 61 (see, e.g., MPEP § 2111.04(I), noting that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’").  This is reasonable, because no structure/function limitations commensurate in scope with such phrases appear in the originally filed disclosure, and therefore such phrases are not reasonably interpreted as functional limitations, but instead as “whereby” clauses (see, e.g., MPEP § 2111.04(I)).  Furthermore, such limitation is reasonably inferred to simply mean that the claimed process works better with the “chemical compound” than without it, which is the expected and intended result.  Accordingly, claim 68 is understood to be rejected for the same reasons as provided for claim 61.
	“[A]bout” appears in the pending claims.  The original disclosure identifies that the term “about” is “used to indicate that a value includes the inherent variation of error for the device and the method being employed…” (see, e.g., Spec. filed 6/28/2019 at 12 at line 28 to page 13 at line 2), but this definition fails to actually identify what the numerical error of the Applicant’s methods and equipment were (i.e., different equipment has different levels of precision and accuracy).  Therefore, it is unclear if “about” as used in the claims and original disclosure may reasonably indicate variances of  ±1%, ±5% , ±10%, ±20, etc.  For purposes of claim interpretation, the “about” has been reasonably understood to indicate a variability of  ±20% of a given number unless otherwise specified.
	At all claims, references to “the matrix” are reasonably understood to refer to the “anion-exchange chromatography matrix” as recited at claim 61 at line 2.
	In the Reply filed 5/19/2022, entered by way of RCE filed 6/03/2022, claim 69 was amended to recite the phrase “greater than 10 mM to 40 mM”, claim 101 was amended to recite the phrase “greater than 10 mM to 200 mM”, claim 102 was amended to recite the phrase “greater than 10 mM to 190 mM”, and claim 103 was amended to recite the phrase “greater than 10 mM to 180 mM”.  The amended claims are understood to now recite and require an amount “greater than [some recited range]”, which is equivalent in scope to simply requiring an amount “greater than” the upper limit of the recited range.  This means that the phrases “greater than 10 mM to 40 mM”, “greater than 10 mM to 200 mM”, “greater than 10 mM to 190 mM”, and “greater than 10 mM to 180 mM” are equivalent to the ranges “>40 mM”, “>200 mM”, “>190 mM”, and “>180 mM”, respectively.  This is reasonable because the phrase “greater than 10 mM to 40 mM” is different in scope than similar phrases such as “greater than 10 mM and up to 40 mM”, “greater than 10 mM and less than 40 mM”; “greater than 10 mM but less than or equal to 40 mM”, etc.  Accordingly, such ranges no longer read upon the non-elected species presently under consideration (e.g., an obvious variant of Example 5 of US 2008/0207879 A1, wherein the equilibration buffer of Example 5 is modified to contain 7-10 mM EDTA). 
If Applicant believes claims 69 and 101-103 include values >10 mM, Applicant should so clearly state in a subsequent Reply and should provide evidence and admissions supporting such interpretation.  Upon submission of such evidence and admissions, claims 69 and 101-103 may be rejoined, but would be rejected for reasons already of record as applied to claim 61 below if they encompass values “greater than 10 mM” but less than the upper limits (see, e.g., MPEP § 2144.05(I), noting that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”) because such ranges fail to materially distinguish the examined claim scope relative to the prior art of record.
Therefore claims 69 and 101-103 are presently withdrawn per MPEP § 803.02(III)(A).  
	Additional claim interpretations are provided below.  All claim interpretations for all claims are consistent unless otherwise specified.

New or Revised Claim Rejections
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 68 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 68 depends from claim 61, but recites the intended/expected result
wherein binding of the chemical compound to the matrix reduces binding of impurities to the matrix more than binding of the Vitamin K dependent polypeptide to the matrix.
Therefore, claim 68 is reasonably inferred to be a recitation of an intended or expected result fully satisfied by the performance of the positively recited method steps set forth at newly added claim 61 (see, e.g., MPEP § 2111.04(I), noting that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’").  This is reasonable, because no structure/function limitations commensurate in scope with such phrases appear in the originally filed disclosure, and therefore such phrases are not reasonably interpreted as functional limitations, but instead as “whereby” clauses (see, e.g., MPEP § 2111.04(I)).  Accordingly, claim 68 is reasonably inferred to have the same scope as independent claim 61. Therefore, claim 68 is rejected for failing to further limit the subject matter of the claim upon which it depends
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-62, 68, 71-74, 77-79, 83, 85-86, 90-92, 96-97, 107, 109, 112, and 115-116 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The MPEP states that "[w]hile there is no in haec verba requirment, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure." See MPEP 2163.  
All claims depend directly or indirectly upon amended claim 61, which is representative of the pending claim scope. 
Lack of literal Support
Claim 61 was amended in the Reply filed 6/3/2022, and the amended claims do not literally appear in the originally-filed disclosure.
Specifically, the range of “greater than 10 mM” does not literally appear in the originally filed disclosure.  This range literally encompasses amounts such as 800 mM, 1000 mM, 5000 mM, etc., but such ranges are not literally disclosed or supported by the instant record.
Lack of Implicit or Inherent Support
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)). 
The closest implicit or inherent support for the amended range of “greater than 10 mM” appear at pages 31-32 of the Specification filed 6/28/2019, which discloses multiple ranges.  However, this disclosure explicitly excludes vast portions of the range “greater than 10 mM” because the disclosure literally informs artisans that “the conductivity . . . . becomes too high for efficient binding of the polypeptide of interest . . . at about 200 mM” (see, e.g., Spec. filed 6/28/2019 at 31 at final ¶).  Therefore, there is no implicit or inherent support for the amended range, or for any range including amounts such as 500 mM, 800 mM, 1000 mM, 5000 mM, etc., because the Specification literally directs artisans away from using such ranges (see id).
Furthermore, no examples using any amount “greater than” 50 mM of EDTA were reduced to practice.
In sum, because such limitations are not described or reduced to practice in the originally filed disclosure, and in fact the originally filed disclosure appears to literally direct artisans away from using amounts greater than about 200 mM (which is encompassed in the amended claim scope), then the originally filed disclosure cannot be reasonably said to provide inherent, implicit, or literal support for the amended claim scope.
Conclusion
Per MPEP § 2163, new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement (see, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971)).  
Although the originally-filed disclosure may support a narrower range, the present range of “greater than 10 mM” is unbounded by an upper limit and therefore is not implicitly, inherently, or literally supported by the originally filed disclosure.
Accordingly, claims 61-62, 68, 71-74, 77-79, 83, 85-86, 90-92, 96-97, 107, 109, 112, and 115-116  are rejected.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 61-62, 68, 71-74, 77-79, 83, 85-86, 90-92, 96-97, 107, 109, 112, and 115-116 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US2008/0207879 A1 (Artur et al.; Aug. 28, 2008; cited in previous action).
Claim interpretation:  The Applicable claim interpretation has been set forth above in a separate section and in preceding rejections; those disclosures are incorporated herein.  Additional claim interpretations have been set forth below.  
Regarding instant claims 61-62, 68, 71-74, 77-79, 83, 85-86, 90-92, 96-97, 107, 109, 112, 115-116, and the purification of recombinant FIX from cell culture, US’879 teaches and reduces to practice a process for the purification of recombinant FIX from cell culture (compare US’879 at Example 5 at ¶¶[0137]-[0139], Tables VII-IX with instant claims 61, 73-74, 96).  The exemplified process is understood to include the general steps of 
loading a composition comprising a rFIX onto an anion exchange material,
washing the anion exchange material using a wash buffer which has a salt concentration of more than 200 mM,
eluting the rFIX from the anion exchange material using an elution buffer comprising divalent cations, and 
collecting the eluate.
(see, e.g., US’879 at id.; see also id. at ¶¶[0013]-[0017], claims 1-7), and the process utilized a QFF Sepharose Anion Exchange resin (see, e.g., US’879 at ¶[0138]), and included the steps and buffers disclosed at Tables VII-VIII (see, e.g., US’879 at ¶¶[0138], Tables VII-VIII).  Example 5 of US’879 discloses an equilibration buffer containing EDTA (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII).  Accordingly, the equilibration buffer contains EDTA (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII; compare id. with instant claims 61-62 and 68).  Regarding instant claims 61, 107, 109, 112 and the purification of the Vitamin K-dependent protein of Factor IX, US’879 pertains to methods for the purification of recombinant Factor IX using anion exchange chromatography (see, e.g., US’879 at title, abs), wherein it is understood that Factor IX (or “rFIX”) is a Vitamin K-dependent protein (see, e.g., US’879 at ¶¶[0003]-[0004], [0168]; see also claim interpretation section above).  The use of human rFIX would be at once envisaged in view of the disclosure of rFIX (see, e.g., id.; see also id. at claims 1-2). Regarding claims 61-62 and step (a), at Example 5 of US’879, the equilibration buffer comprises EDTA (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII; compare id. with instant claims 61-62).  Regarding claim 68, claim 68 is understood to recite the intended results of positively recited method steps set forth at claim 61 (see, e.g., MPEP § 2111.04(I), noting that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited’").  Accordingly, claim 68 is rejected herein for the reasons applied to claim 61. Regarding claim 71-72 and the temperature of the process, US’879 reasonably identifies that the process was carried out at approximately 24.0°C to 24.9°C (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII; see esp. id. at Table VIII; note that “about” has been reasonably interpreted to mean ±20%, and  therefore “about 25°C” includes 20-30°C).  Regarding claims 73-74 and the equilibration fluid, US’879 discloses that the “equilibration buffer” comprised 20 mM Tris, 2 mM EDTA, had a pH of 7.4, and a conductivity of 2.11 mS/cm (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII).  Regarding claims 77-79 and the loading fluid, US’879 discloses a “loading buffer” having a pH of 7.4, 2 mM of EDTA, 20 mM Tris, and a conductivity of 2.11 mS/cm (see, e.g., US’879 at ¶¶[0038]-[0051], [0054]-[0055] and ¶¶[0137]-[0139], Tables VII-IX, noting that the “loading buffer” is understood to be comparable/equivalent in pH, EDTA, Tris, Triton X-100, and conductivity as the equilibration buffer); accordingly the loading fluid contained Tris as required by claims 77-79.  Notably, an anion Exchange resin purification process works by separating the desired rFIX protein from contaminants that are washed off (see, e.g., US’879 at ¶¶[0038]-[0051], [0054]-[0055] and ¶¶[0137]-[0139], Tables VII-IX; see esp. id. at ¶[0139], Table IX, Title of Example 5).  Regarding claim 83, 85-86, and the washing buffer, US’879 discloses a “wash buffer” that comprises 20 mM Tris, 220 mM NaCl, and has a pH of 7.46, and a conductivity of 22.1 mS/cm (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII).  Regarding claims 90-92, and the elution fluid, US’879 discloses an initial “elution buffer” (“Gradient Buffer A”) comprising 20 mM Tris, 2 mM CaCl2, having a pH of 7.48, and a conductivity of 2.11 mS/cm (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII); and a second “elution buffer” (“Gradient Buffer B”) comprising 20 mM Tris, 2 mM CaCl2, 180 mM NaCl, having a pH of 7.40, and a conductivity of 18.6 mS/cm (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII).  Regarding claims 115-116, each of the washing and elution buffers contain salt in an amount sufficient to adjust buffer ionic strength to some extent (see, e.g., US’879 at ¶¶[0137]-[0139], Tables VII-VIII, noting that the washing buffer contains NaCl, and the elution “Gradient” buffer B contains NaCl), and therefore claim 115 is reasonably deemed anticipated by Example 5 of US’879.
The prior art of US’879 differs from the instant claims as follows:  US’879 at Example 5 does not explicitly teach or disclose the use of EDTA in the disclosed buffers at a concentration of “ as recited and required at amended claims 61, and 96-97. 
However, per MPEP § 2123(I)-(II), the teachings of US’879 are not limited to exemplified embodiments, but instead US’879 is relevant for all that it contains and “may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments” (see, e.g., MPEP § 2123(I)).  Accordingly, the broader teachings of US’879 regarding obvious ranges of EDTA present in each buffer solution may be considered in view of the disclosure of Example 5 and claims 1-7.
Regarding claims 61, 96-97, and the concentrations of EDTA, US’879 identifies that the equilibration buffer may “further comprise a chelating agent in a concentration of 0.1 to 10 mM” (see, e.g., US’879 at ¶[0054]).  The term “chelating agent” is defined and understood to refer to at least EDTA or EGTA (see, e.g., US’879 at ¶[0047]).  Accordingly, an artisan would readily appreciate and reasonably infer that the equilibration buffer utilized at Example 5 of US’879 could be modified to include an amount of EDTA at a concentration of 0.1 to 10 mM (see, e.g., US’879 at ¶[0054]; see also US’879 at ¶¶[0137]-[0139], Tables VII-VIII), which is a range that touches the ranges recited at amended claim 61 (see, e.g., MPEP § 2144.05(I)-(II), noting that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reason(s): First, the claimed invention is the combination of only prior art elements (i.e., a known protein, a known anion-exchange process, known buffer compositions, a known range of EDTA concentrations usable in an equilibration buffer) according to known anion-exchange purification methods taught by US’879 to yield predictable results, namely purified recombinant FIX protein, wherein the parameters of the prior art purification methods were known and wherein the claimed range of EDTA does not overlap, but touches (e.g., “10 mM” is infinitely close to 10.00000....0001 mM included in the amended range) (see, e.g., MPEP § 2143(I)(A), (G); see also MPEP § 2144.05(I), noting that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  Second, the claimed inventions is the simple substitution of one known concentration of EDTA disclosed by US’879 for another concentration of EDTA disclosed by US’879 in the equilibration buffer at Example 5, wherein the simple substitution would predictably yield purified recombinant FIX protein exactly as taught and suggested by the prior art (see, e.g., MPEP § 2143(I)(B), (G); see also MPEP § 2144.05(I), noting that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”, and here 10 mM is infinitely close to the range that is >10 mM).
	Furthermore, there would be a reasonable expectation of successfully obtaining purified FIX exactly as taught and disclosed by US’879 because the prior art is presumed to be fully enabled for all disclosed and claimed embodiments (see, e.g., MPEP § 2121(I)), and because the prior art is applicable for all that it discloses, including alternative embodiments discussed but not explicitly reduced to practice (see, e.g., MPEP § 2123(I)-(II)).  Furthermore, it is well within the ordinary skill in the art to utilize a known method of purifying a known protein using known reagents within known concentrations ranges in known buffer formulations using known purification steps to achieve predicted and expected results, exactly as taught and suggested by the prior art.
	Therefore, instant claims 61-62, 68, 71-74, 77-79, 83, 85-86, 90-92, 96-97, 107, 109, 112, and 115-116 are obvious in view of the prior art.

Response to Arguments
Applicant's arguments filed 5/19/2022 and entered with the RCE filed 6/03/2022 have been fully considered but they are not persuasive.
As an initial matter, the Examiner’s prior responses remain pertinent and are incorporated into the instant response, including the response in the Advisory Action mailed 5/26/2022 directly addressing the amendments and arguments filed 5/19/2022.
The Applicant traverses the rejection under 35 USC § 103 in view of US2008/0207879 A1 at pages 10-12 of the Reply filed 5/19/2022 (see, e.g., Reply filed 5/19/2022 at pages 10-12). Some arguments have been rendered moot in view of the new or revised rejections as set forth above.  Remaining applicable arguments have been addressed below. 
At pages 10-11, it is the Examiner’s understanding that the Applicant summarizes the rejection (see, e.g., Reply filed 5/19/2022 at 10-11 at bridging ¶), but does not raise any specific arguments (see id).  Examiner disagrees with Applicant’s summary, and directs Applicant to the revised rejection above, wherein a determination of obviousness has been made in view of MPEP §§ 2143(I)(A), (B), (G) and also MPEP § 2144.05(I) (noting that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).
At page 11, it is the Examiner’s understanding that Applicant summarizes amendments to instant claim 61, and alleges that “greater than 10 mM” is “outside the concentration range relied upon as the basis for Office’s rejection” (see, e.g., Reply filed 5/19/2022 at 11 at 1st full ¶).  This statement appears to mischaracterize the rejection and evidence relied upon by the Examiner to establish prima facie obviousness.  To clarify, Example 5 of US 2008/0207879 A1 only differs from the amended claim scope with respect to the concentration of EDTA utilized in the equilibration buffer (see US’879 at Example 5), but US’879 unambiguously informs artisans that EDTA may be utilized in the equilibration buffer at 0.1 to 10 mM (see, e.g., US’879 at ¶[0054]), which is a range that is so close to the claimed range, that the end points of the ranges actually “touch”.  This is pertinent because MPEP § 2144.05 notes that 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.
Here, the range of 0.1 to 10 mM is more than “merely close”, because the ranges actually “touch” since 10 mM is infinitely close to 10.00000....00001 mM, which is a value fully encompassed by the amended claim scope.  Accordingly, the single difference between the prior art and the pending claim scope resides in the difference between 10 mM and 10.0000....001 mM, which is prima facie obvious per MPEP § 2144.05.
	Examiner has reviewed Applicant’s arguments at pages 11-12 (see, e.g., Reply filed 5/19/2022 at 11-12 at bridging ¶), but is uncertain what Applicant is attempting to establish.  It is the Examiner’s best understanding that Applicant means to allege that because the prior art renders other non-elected species obvious (currently not being examined), this renders the examined species non-obvious.  This is not persuasive because it does not reflect US patent prosecution practice.  Specifically, it is the Examiner’s understanding that Applicant is alleging that 
“Artur expressly teaches simultaneous use of EDTA in both loading and equilibration buffers in Example 5”

(see, e.g., Reply filed 5/19/2022 at 11-12 at bridging ¶).
This is neither disputed nor dispositive of obviousness because, per MPEP § 2123(I)-(II), prior art is applicable for all that is disclosed and “[d]isclosed examples and preferred embodiments do not constitute a teaching away from . . . nonpreferred embodiments” (see, e.g., MPEP § 2123(II)).  Accordingly, such additional teachings are not “contrary to the non-elected species”, because such disclosures do not amount to a “teaching away” since they do not criticize, discredit, or otherwise discourage the solution claimed.  Therefore, Applicant’s underlying premise appears to ignore the possibility that US’879 renders multiple claimed species obvious, but examination has only been extended to a specific non-elected species at this time consistent with MPEP § 803.02(III)(A).  In brief, the obviousness of other species does not render the species at issue less obvious. Accordingly, the arguments at pages 11-12 at the bridging paragraph have been fully considered, but are not persuasive.
At page 12, it is the Examiner’s understanding that Applicant is alleging a lack of motivation to modify the EDTA concentration exemplified in Example 5 (see, e.g., Reply filed 5/19/2022 at 12 at final ¶).  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the instant claim scope differs from the non-elected species of US’879 only with respect to the exact concentration of EDTA present in the equilibration solution, but the difference in concentration is prima facie obvious in view of the guidance and disclosure of US’879 (see, e.g., MPEP §§ 2143(I)(A), (B), (G) and also MPEP § 2144.05(I), noting that “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  Therefore, the Examiner has set forth multiple “exemplary rationales” supporting a determination of obviousness as discussed at MPEP § 2143(I) and also MPEP § 2144.05.  Critically, Applicant has failed to explicitly and directly address these rationales on record.  Furthermore, Applicant fails to address why literal guidance regarding such ranges that may be utilized in such methods is insufficient motivation for an artisan to utilize the full scope of the inventions taught by US’879.  Accordingly, such arguments are not persuasive. 
At page 12, it is the Examiner’s understanding that Applicant is alleging that “Artur is completely silent regarding the purpose of using a chelating agent” (see, e.g., Reply filed 5/19/2022 at 12 at final ¶).  Per MPEP § 2141.03, examination proceeds with respect to the level of ordinary skill in the art, wherein “[t]he person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention”. Here, it is not surprising that US’879 is silent regarding the purpose of a chelating agent, because “[i]nformation which is well known in the art need not be described in detail” in US patent applications (see, e.g., MPEP § 2163(II)(A)(2)). Rather, one of ordinary skill in the art would readily know and appreciate that a chelating agent chelates, and would use it with the expectation that it would chelate and act as a chelator.  Accordingly, such arguments are not persuasive because US’879 identifies that EDTA is a chelator, meaning it chelates, and also informs artisans of the ranges that such compounds could be utilized in the Equilibration solution (see, e.g., US’879 at ¶¶[0047], [0054]), wherein all such embodiments would be presumed operable (see, e.g., MPEP § 2121(I)) absent evidence to the contrary.
At page 12, it is the Examiner’s understanding that Applicant is alleging that Applicant had a different reason for arriving at the instant invention (see, e.g., Reply filed 5/19/2022 at 12 at final ¶, noting that “the instant application expressly teaches that the purpose of using a chelating agent...”).  This is neither disputed nor dispositive of obviousness because the Examiner is permitted to establish obviousness using a rationale different from the Applicant’s rationale (see, e.g., MPEP § 2144(IV)). The basis of the Examiner’s determination of obviousness is set forth in the rejection and is supported by MPEP §§ 2143(I)(A), (B), (G) and also MPEP § 2144.05(I).  
The Examiner’s response set forth in the Advisory Action mailed 5/26/2022 is incorporated herein and addressed the amendments and arguments filed 5/19/2022, which are currently at issue in view of the RCE filed 6/03/2022.  Notably, Applicant failed to address any arguments raised by the Examiner in the Advisory Action in the RCE filed 6/03/2022, and therefore the Examiner’s position is understood to be undisputed in view of the current record. 
Zero evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 have been placed on record to date, and close prior art exists on record (e.g., US’879). 
Accordingly, all applicable arguments have been fully considered, but not found persuasive for reasons of record.  Therefore, no claims are allowed.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 5,136,026 (Aug. 4, 1992; Romisch et al.; cited in IDS filed 10/25/2019 as cite no: 3) was discussed at length in the prior Action, which is incorporated herein (see, e.g., Non-Final mailed 12/15/2020 at pages 46-47).  In brief, Romisch discloses that it was found, “surprisingly, that toxic substances can be removed from these proteins by ion exchange chromatography in the presence of chelating reagents in combination with ionic detergents” (see, e.g., US’026 at col 1 lines 44-50).  Romisch discloses a method of purifying protein solutions using anion exchange chromatography (id. at claim 1), wherein a chelating agent of “EDTA, EGTA, a salt of citric acid or oxalic acid or a combination thereof” (id. at claim 3 ) is used at a “concentration of 1-100 mmol/l” (id. at claim 4) in an aqueous buffer solution in order to remove toxins (id. at claim 1), and reduces to practice examples wherein EDTA is added at 10 mM to the loading and/or equilibration buffer (see, e.g., Romisch at col 3 line 60 to col 4 line 60, disclosing Examples 1-2 and Table 1, showing that the protein of interest is increased in purity multiple fold following purification).
US 5,061,815 (Oct. 29, 1991; Leu et al.; cited in IDS filed 10/25/2019 as cite no. 1) establishes and evidences that polylysine inherently has the ability to form metal complexes (see, e.g., Leu at claim 1, abs, col 2 lines 26-33).  
US 2004/0171103 A1 (Sep. 2, 2004; Bradley et al.; cited in IDS filed 10/25/2019(6 pages) as cite no. 1) was discussed at length in the prior Action, which is incorporated herein (see, e.g., Non-Final mailed 12/15/2020 at pages 47-48).  Examiner notes that the teachings of US’103 have been discussed more extensively in the parent Application (see, e.g., US Application No. 14/813,461 at Non-Final mailed 12/2/2016 at pages 24-25), and those discussions are incorporated herein.
Bonner (Protein Purification, Taylor & Francis Group, 201 pages, ISBN 978-0-415-38511-4 (June 2007); hereafter "Bonner"; cited in IDS filed 10/25/2019 (6 page) as cite no: 7) was discussed at length in the prior Action, which is incorporated herein (see, e.g., Non-Final mailed 12/15/2020 at pages 48-49).  
WO 97/42835 (Nov. 20, 1997; Kutzko et al.; cited in IDS filed 10/25/2019 (6 pg) as cite no: 2) was discussed at length in the prior Action, which is incorporated herein (see, e.g., Non-Final mailed 12/15/2020 at pages 49-51).  In brief, Kutzko relates to the purification of biologically active peptides from milk (see, e.g., Kutzko at abs, 6 at lines 27-35) utilizing ion-exchange chromatography (see, e.g., Kutzko at claims 1, 13, 15, 19-21; see also id. at 4 at lines 4-12 and 20-26, page 5 at lines 5-6, page 10 at lines 30-35, page 12 at lines 25-29), wherein the "milk is combined with a chelating agent, such as EDTA, to improve the purification efficiency" (see, e.g., Kutzko at abs).  The chelating agent may be present at a "concentration of between 1 and 500 mM" (see, e.g., Kutzko at 10 at lines 6-10, note that the ranges of “20-50 mM EDTA” and “20 to 200 mM citrate” are expressly exemplified).
US 5,641,887 (Jun. 24, 1997; Beckman et al.; cited in previous action), establishes the level of ordinary skill in the prior art regarding chelating agents (see, e.g., '887 at col 4 at line 50 to col 5 at line 4, entitled "Identification of Chelating Functional Groups").  Notably, it was well-within the ordinary skill in the art at the time of the invention to identify equivalent art-recognized chelating agents.
US 4,981,952 (Yan; Jan. 1, 1991; cited in previous action) pertains to and discloses embodiments wherein vitamin K-dependent proteins are purified using anion exchange chromatography (see, e.g., US’952 at title, abs, claims).
US2008/0207879 A1 (Artur et al.; Aug. 28, 2008; cited in previous action) provides additional guidance identifying that other buffers may comprise “a chelating agent in a concentration of 0.1 to 10 mM” (see, e.g., US’879 at ¶¶[0047], [0049], [0054], [0056-[0058]).

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654